Citation Nr: 0834228	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-01 293	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for refractive error of 
the eye.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of amebic 
dysentery.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for right foot 
laceration and fracture residuals.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ankle fracture 
residuals.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral calcaneal 
spurs.

8.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for cardiovascular 
disease, to include essential hypertension, claimed as 
secondary to service-connected diabetes mellitus (DM).

10.  Entitlement to service connection for an erectile 
dysfunction claimed as secondary to service-connected DM.

11.  Entitlement to an initial rating in excess of 10% for DM 
with retinopathy, cataracts, and proteinuria.

12.  Entitlement to an increased rating for right knee injury 
postoperative residuals with traumatic arthritis, currently 
evaluated as 10% disabling.

13.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1954 to March 
1958, June to August 1959, January to May 1964, and August 
1964 to October 1977.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2004 rating action that 
denied service connection for refractive error of the eye, a 
back disability, residuals of amebic dysentery, right foot 
laceration and fracture residuals, left ankle fracture 
residuals, pes planus, and bilateral calcaneal spurs on the 
grounds that new and material evidence to reopen the claims 
had not been received; denied service connection for PTSD; 
denied service connection for cardiovascular disease, to 
include essential hypertension, and for an erectile 
dysfunction, each claimed as secondary to service-connected 
DM; denied compensable ratings for right elbow fracture 
residuals, left foot fracture residuals, right little finger 
metacarpal joint fracture residuals, and hemorrhoids; denied 
a rating in excess of 10% for right knee injury postoperative 
residuals with traumatic arthritis; and granted service 
connection for DM with retinopathy, cataracts, and 
proteinuria and assigned an initial 10% rating therefor.  The 
veteran appealed the 10% DM rating as inadequate.  Because 
the claim for a higher initial rating involves a request for 
a higher rating following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).     

In March 2008, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.  At the 
hearing, the veteran withdrew his appeal with respect to the 
claims for compensable ratings for right elbow fracture 
residuals, left foot fracture residuals, and right little 
finger metacarpal joint fracture residuals.

In a statement which was received in November 2007, the 
veteran claimed service connection for chronic obstructive 
pulmonary disease as due to smoking addiction, as well as an 
increased (compensable) rating for hearing loss.  Those 
issues have not been adjudicated by the RO and are not 
properly before the Board for appellate consideration at this 
time, and are thus referred to the RO for appropriate action.

For the reasons expressed below, the issues remaining on 
appeal are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant when further action on his part is 
required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims remaining on appeal has not been 
accomplished.

Although the record contains correspondence from the RO to 
the veteran in May 2004 addressing some VCAA notice and duty 
to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires 
a claimant to be notified of both the criteria to reopen a 
claim for service connection, and to establish the underlying 
claim therefor.  Kent v. Nicholson,       20 Vet. App. 1, 8 
(2006).  In this case, the May 2004 RO letter failed to 
notify the veteran of what was needed to establish 
entitlement to the underlying claims for direct service 
connection for refractive error of the eye, a back 
disability, residuals of amebic dysentery, right foot 
laceration and fracture residuals, left ankle fracture 
residuals, pes planus, and bilateral calcaneal spurs.  

The veteran has also not been notified of what was needed to 
establish entitlement to secondary service connection for 
cardiovascular disease, to include essential hypertension, 
and for an erectile dysfunction.  

Neither has the veteran received adequate notice of the 
criteria that governs his claims for higher ratings, or been 
furnished an opportunity to respond thereto.  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify a claimant that, to 
substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating thereto. 
 
In March 1992 and March 1993, the National Personnel Records 
Center advised the RO that the veteran's service medical 
records were unavailable, presumably having been destroyed in 
a fire years ago.  In view of the absence of service medical 
records, the VCAA and the duty to assist require that the 
veteran be notified of alternative evidence that he may 
submit to support the inservice onset of his claimed 
disabilities, such as statements from service comrades who 
may have observed such disabilities in service, and/or 
medical evidence establishing that such claimed disorders 
existed shortly after separation from service.

Action by the RO is required to satisfy the notification 
provisions of the VCAA, to include sufficient notice of the 
correct criteria that governs the veteran's claims, and an 
opportunity to respond thereto.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also ensure 
that he receives notice that meets the requirements of the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (of which he was not previously notified), as 
appropriate.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

With respect to the claims for secondary service connection 
for cardiovascular disease, to include essential 
hypertension, and for an erectile dysfunction, the Board 
notes that Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds 
that 38 C.F.R. § 3.310(a) (2007) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected one.  
Such findings being needed to resolve these claims for 
service connection as secondary to service-connected DM, the 
Board finds that the RO should afford the veteran a VA 
examination in order to obtain information necessary to 
resolve these claims on appeal.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
reopen the claims for service connection 
for refractive error of the eye, a back 
disability, residuals of amebic 
dysentery, right foot laceration and 
fracture residuals, left ankle fracture 
residuals, pes planus, and bilateral 
calcaneal spurs                      on 
the basis of new and material evidence, 
and to establish entitlement to 
underlying claims for direct service 
connection on the merits, as well as to 
secondary service connection for 
cardiovascular disease, to include 
essential hypertension, and for an 
erectile dysfunction.  The letter should 
also inform the veteran of alternative 
evidence that he may submit to support 
the inservice onset of his claimed 
disabilities, such a statements from 
service comrades who may have observed 
such disabilities in service, and/or 
medical evidence establishing that such 
disorders existed shortly after 
separation from service.  The letter 
should inform him of what kind of 
evidence is needed to substantiate his 
higher rating claims, to specifically 
include the criteria set forth in 
Vazquez-Flores v. Peake, and request him 
to provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of record.  
The RO should also explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician to determine the nature and 
etiology of any current cardiovascular 
disease, to include essential 
hypertension, and erectile dysfunction 
and their relationship, if any, to the 
veteran's DM.  The entire claims folder 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.    

The doctor should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed cardiovascular disease, to 
include essential hypertension, and 
erectile dysfunction were caused or have 
been aggravated by the veteran's service-
connected DM.  If aggravation of any non-
service-connected cardiovascular disease, 
to include essential hypertension, and 
erectile dysfunction by the service-
connected DM is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In reaching his opinion, 
the physician should review and address 
the medical evidence of record. 
  
The doctor should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  



5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.             
 
7.  If any benefit sought on appeal 
remains denied or is not granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.                      
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

